DETAILED ACTION
This notice of allowance is in response to RCE filed on 10/29/2021.
Claims 5, 14, and 16 were cancelled in the amendments filed on 11/13/2020.
Claims 6-9, 15, and 19 were cancelled in the Examiner’s Amendment below.
Claims 1-4, 10-13, 17-18, and 20 are allowed and renumbered as claims 1-11, respectively.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed on 10/29/2021 with respect to claims 1-4, 6-13, 15, and 17-20 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.

Regarding 112b, the 112b rejection is withdrawn in view of applicant’s remarks and amendments filed on 10/29/2021.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Attorney Deborah Ku (75672) on 11/17/2021.

Please Amend in the Claims as per the following:

1.	(Currently Amended) A system for managing web traffic comprising:
a first processor configured to provide a meta control having a first control interface and configured to generate a request for content and to transmit the request for content over a digital data network to a meta control server; and
a second processor configured to provide the meta control server, the second processor coupled to at least one storage device storing instructions which, when executed by the second processor, cause the meta control server to: 
receive the request for content; 
select data for one or more second control interfaces as a function of data associated with the first control interface; 
transmit the data for the one or more second control interfaces over the digital data network to the first control interface, wherein the first control interface displays the data for the one or more second control interfaces and monitors user activity associated with the data for the one or more second control interfaces, wherein a functional control of the first control interface changes as a function of changes in inbound and outbound click through rates associated with at least one of: the first control interface or the one or more second control interfaces; 
determine, based on the monitored user activity, a traffic imbalance for the first interface, the traffic imbalance resulting from one of (i) more outbound clicks than inbound clicks or (ii) more inbound clicks than outbound clicks;
identify prospective second control interfaces for display at the first control interface based at least on the monitored user activity; 
compare inbound and outbound click through rates for each of the prospective second control interfaces with inbound and outbound click through rates for the first control interface; 
rank the prospective second control interfaces based on (i) the comparison, (ii) relevance of data of the prospective second control interfaces, and (iii) changes in the inbound and outbound click through rates associated with at least one of: the first control interface or the prospective second control interfaces; 
select one or more of the ranked, prospective second control interfaces such that the inbound and outbound click through rates for the first control interface are equal to the respective inbound and outbound click through rates for the selected one or more prospective second control interfaces; and
cause to be displayed, via the first control interface, data associated with the selected one or more prospective second control interfaces.



3.	(Previously Presented) The system of claim 1 wherein the instructions, when executed by the second processor, further cause the meta control server to determine a publisher of data for each of the one or more second control interfaces, and to cause the data for the one or more second control interfaces to be displayed at the first control interface. 

4.	(Previously Presented) The system of claim 3, wherein the data selected for the one or more second control interfaces is selected according to the determined publisher.

5.	(Canceled)  
6.	(Canceled)  
7.	(Canceled)  
8.	(Canceled)  
9.	(Canceled)  

10.	(Currently Amended) The system of claim 1 wherein the rank of the prospective second control interfaces modifies [[a]] the functional control of the first control interface.

11.	(Currently Amended) A method for managing web traffic comprising:
generating a request for content at a meta control operating on a first processor having a first control interface;
transmitting the request for content over a digital data network to a meta control server;
receiving the request for content at the meta control server operating on a second processor;
selecting data for one or more second control interfaces as a function of data associated with the first control interface; and
transmitting the data for the one or more second control interfaces over the digital data network to the first control interface, wherein the first control interface displays the data for the one or more second control interfaces and monitors user activity associated with the data for the one or more second control interfaces, wherein a functional control of the first control interface changes as a function of changes in inbound and outbound click through rates associated with at least one of: the first control interface or the one or more second control interfaces; 
determining, based on the monitored user activity, a traffic imbalance for the first interface, the traffic imbalance resulting from one of (i) more outbound clicks than inbound clicks or (ii) more inbound clicks than outbound clicks;
identifying prospective second control interfaces for display at the first control interface based at least on the monitored user activity; 

ranking the prospective second control interfaces based on (i) the comparison, (ii) relevance of data of the prospective second control interfaces, and (iii) changes in the inbound and outbound click through rates associated with at least one of: the first control interface or the prospective second control interfaces; 
selecting one or more of the ranked, prospective second control interfaces such that the inbound and outbound click through rates for the first control interface are equal to the respective inbound and outbound click through rates for the selected one or more prospective second control interfaces; and
causing to be displayed, via the first control interface, data associated with the selected one or more prospective second control interfaces.

12.	(Original) The method of claim 11 further comprising scraping text and image data associated with the first control interface at one of the meta control and the meta control server.

13.	(Previously Presented) The method of claim 11 further comprising:
determining a publisher of data for each of the prospective second control interfaces at the meta control server; and 
selecting data for the prospective second control interfaces according to the determined publisher.

14.	(Canceled)
15.	(Canceled)
16.	(Canceled)

17.	(Currently Amended) The method of claim 11 further comprising basing the rank of the prospective second control interfaces the outbound click through rates associated with the first control interface and then based on the outbound click through rates associated with prospective second control interfaces 

18.	(Currently Amended) The method of claim 11 further comprising basing the rank of the prospective second control interfaces on the outbound click through rates associated with the prospective second control interfaces and then based on the inbound click through rates associated with the prospective second control interfaces.

19.	(Canceled) 

20.	(Currently Amended) The method of claim 11 further comprising basing the rank of the prospective second control interfaces on the outbound click through rates associated with the inbound click through rates associated with the prospective second control interfaces. 

Allowable Subject Matter
Claims 1-4, 10-13, 17-18, and 20 are allowed and renumbered as claims 1-11, respectively. Independent claims 1 and 11 have been amended to include subject matter from the specification and dependent claims that further narrows the scope of the claimed invention and is now considered allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record (i.e. Drayer, Christian, Wong, and Keebler), individually or in combination, do not explicitly teach the totality of the independent claims when read in light of the specification. Although the prior arts of record are considered analogous references, the combination of these references would not be an obvious modification to the amended independent claims 1 and 11.
In particular, the prior arts of record (i.e. Drayer, Christian, Wong, and Keebler) does not explicitly teach a system for managing web traffic including determining, based on the monitored user activity, a traffic imbalance for the first interface, the traffic imbalance resulting from one of (i) more outbound clicks than inbound clicks or (ii) more inbound clicks than outbound clicks; comparing inbound and outbound click through rates for each of the prospective second control interfaces with inbound and outbound click through rates for the first control interface; ranking the prospective second control interfaces based on (i) the comparison, (ii) relevance of data of the prospective second control interfaces, and (iii) changes in the inbound and outbound click through rates associated with at least one of: the first control interface or the prospective second control interfaces; selecting one or more of the ranked, prospective second control interfaces such that the inbound and outbound click through rates for the first control interface are equal to the respective inbound and outbound click through rates for the selected one or more prospective second control interfaces.

Moreover, the prior arts of record does not explicitly teach basing the rank of the prospective second control interfaces on the outbound click through rates associated with the first control interface and then based on the outbound click through rates associated with the prospective second control interfaces; basing the rank of the prospective second control interfaces on the outbound click through rates associated with the prospective second control interfaces and then based on the inbound click through rates associated with the prospective second control interfaces; and basing the rank of the prospective second control interfaces on the outbound click through rates associated with the first control interface and then based on the inbound click through rates associated with the prospective second control interfaces.
The additional prior arts of record (i.e. Montverde, Wang, Sebastian and Kohli), although are analogous references, do not cure the deficiencies of the prior arts of record. Furthermore, all prior arts of record relate to control of application traffic. 
However, the prior arts of record do not explicitly disclose a method for controlling traffic between applications wherein the system analyzes web traffic in real-time from a primary source, thus enhancing web based data determined and filtered of non-competing web-based data that is provided to a primary source, thereby the system optimizes performance of system to control functionality. Therefore, the claimed invention considering all claim limitations as a whole is novel and considered patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616. The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFTON HOUSTON/             Examiner, Art Unit 2453      

                                                                                                                                                                                     
/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453